Case 3:14-cr-00175-WHA Document 962-52 Filed 01/10/19 Page 1 of 2




             EXHIBIT ZZ
      Case 3:14-cr-00175-WHA Document 962-52 Filed 01/10/19 Page 2 of 2




                   PACIFIC GAS AND ELECTRIC COMPANY
                            October 2017 Wildfires
                          CPUC Data Request – Atlas
Requesters: Leslie L. Palmer and Nicholas Sher
Request Date: August 16, 2018
Response Date: August 31, 2018


Question 6:
Are Valley Oak trees and White Oak trees generically noted as Coast Live Oak trees in PG&E
vegetation inspection records? (CPUC Data Request dated November 21, 2017. Common
Question 10, Part 2.)


Response to Question 6:
No. Valley Oak trees and White Oak trees are not generically noted as Coast Live Oak trees in
PG&E’s records because they are a different tree species than Coast Live Oak trees.


Response provided by:

Peter Dominguez, Principal, Vegetation Management, 245 Market Street, San Francisco, CA
94105




                                               1
